COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON EMERGENCY MOTION

Appellate case name:       In re Ramesh Kapur d/b/a AIC Management

Appellate case number:     01-22-00556-CV

Trial court case number: 2019-03530

Trial court:               333rd District Court of Harris County

Date motion filed:         September 1, 2022

Party filing motion:       Relator

        On July 29, 2022, Relator filed a petition for writ of mandamus seeking to set aside the
trial court’s order granting Real Party in Interest’s Motion for Judgment Nunc Pro Tunc. Relator
filed a corresponding Emergency Motion for Temporary Relief seeking a stay of the trial court’s
judgment pending resolution of his petition. We denied Relator’s Emergency Motion for
Temporary Relief on August 1, 2022.
       On September 1, 2022, Relator filed a Motion for Emergency Hearing requesting that we
“provide relief until such time [as his] petition for writ of mandamus has been ruled by this court.”
Relator’s Motion for Emergency Hearing is DENIED. See TEX. R. APP. P. 52.10.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 2, 2022